Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 recite “wherein the method further comprises providing a window feed assembly coupled to said window, and wherein said inhibitor of polymerization and said at least one reactant are supplied by said window feed assembly to be delivered through said window.”
The closest prior art of record is DeSimone et al. (US 2015/0097316) and Rolland et al. (US 2016/0137839).
DeSimone describes the inhibitor being fed through purging channels formed in the
semipermeable member and describes different polymerizable liquids being delivered through channels or trenches formed in the build surface. However, DeSimone and Rolland fail to teach or suggest supplying both the inhibitor and reactant through the same mechanism to be delivered through the window as claimed in claims 1 and 13.
	The remaining claims are allowable at least due to their dependence on allowable claims 1 or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744